Citation Nr: 1733405	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from June 1964 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

In February 2008, the Veteran requested a hearing before a Veterans Law Judge.  In April 2010, the Veteran submitted a written request to withdraw his request for a hearing.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

In a November 2015 decision, the Board, in relevant part, denied service connection for PTSD.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Veteran's representative and VA General Counsel filed a Joint Motion For Partial Remand (Joint Motion), which specifically addressed only the portion of the Board's November 2015 decision denying service connection for PTSD.  The Court granted the Joint Motion and vacated the portion of the Board's decision involving PTSD and remanding the issue for further development.  The issue is now returned to the Board.

The Board notes that the November 2015 Board decision also remaned the issues of entitlement to an increased disability rating for bilateral hearing loss and left varicocele; and entitlement to service connection for obstructive sleep apnea; erectile dysfunction, to include as secondary to an acquired psychiatric disorder; hiatal hernia, to include as secondary to an acquired psychiatric disorder; irritable bowel syndrome; and entitlement to a TDIU.  Those issues are still under the jurisdiction of the agency of original jurisdiction (AOJ) and have not yet been re-certified to the Board.  As such, they will not be addressed further in this decision.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted by the parties to the July 2016 Joint Motion, in its November 2015 decision, the Board denied the Veteran's claim, in pertinent part, finding that the evidence had not established that he had a valid diagnosis of PTSD that met the Diagnostic Statistical Manual (DSM) criteria.  The most recent VA examination of record at that time addressing whether the Veteran met the criteria of a diagnosis of PTSD was dated in April 2012.  

The parties to the joint motion identified evidence favorable to the Veteran that was of record (not discussed by the Board in November 2015) but received since the April 2012 VA examination, to include November 2012 and February 2013 VA outpatient treatment records and December 2013 to March 2014 private medical records from Adams Counseling Service, each suggesting a diagnosis of PTSD.  In light of the additional medical evidence suggesting the possible development of a diagnosis of PTSD following the most recent VA examination, the Board finds that a new opinion must be obtained.  

To establish service connection for PTSD the evidence must show a diagnosis  of PTSD in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM); a link or nexus, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted PTSD should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall arrange for the Veteran to be scheduled for an appropriate VA examination by a psychiatrist in order to determine the precise nature and etiology of his asserted PTSD.  The claims file, and a copy of this Remand, must be reviewed by the examiner in conjunction with the examination.

The AOJ shall identify for the examiner the Veteran's claimed stressor(s).  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.

The examiner shall consider the entire record, including psychological test results.  The examiner shall examine the Veteran and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor or stressors (a) is/are related to a fear of hostile military or terrorist activity; (b) whether the identified stressor(s) is/are adequate to support a diagnosis of PTSD; and (c) whether the Veteran's symptoms are related to the verified stressor.  If the examiner diagnoses an acquired psychiatric disorder other than PTSD, the examiner should opine whether it is at least as likely as not that the disorder is related to the Veteran's period of active service.  The examiner should also comment on any other diagnosis of an acquired psychiatric disorder found in the record but not found on the current examination.  This should include a discussion of the accuracy of the diagnosis and its possible relationship to active service. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

A thorough explanation for any opinion offered must be provided.  If the examiner determines that they are unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this determination should be offered and any outstanding evidence that would enable the examiner to provide the opinion should be identified.  

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




